Per Curiam.
The only question involved is one of fact. Action was brought by plaintiff to recover the reasonable value of certain work done by it at the special instance and request of the defendants. The defense was that the parties had made an express contract, and that the demand was in *550excess of the contract price. The amount admitted to be due, less the amount of a counterclaim, was tendered. From findings and a judgment in favor of plaintiff, appeal is taken.
We are asked, because of certain testimony which is set out in the brief, to ignore the rule of practice, so often announced, that we will not disturb the findings of the trial judge if there be any testimony to sustain it. But, taking the testimony relied on at its full worth, a careful reading of the record convinces us that there is still such conflict as to call for the application of the rule. It may be true that the minds of the parties never met. Certain it is that, whatever the decision of the lower court might have been, or that of this court may be, the losing party will still be unconvinced; for we are impressed with the good faith of all parties to this piece of litigation. It is just this result that makes the rule suggested almost imperative, and the court below having found for the respondent and there being some evidence to sustain the judgment, we do, upon the principle announced, affirm the judgment of the lower court.